Citation Nr: 1104655	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for dysplasia of the left hip, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The Veteran had active military service from February 1985 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.                

In the Veteran's substantive appeal, received in February 2008, 
he requested a hearing before a Member of the Board.  
Subsequently, in March 2009, while sitting at the RO, the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge.  In July 2009, the Board remanded this case for additional 
development.

In a letter, dated in April 2010, the Board notified the Veteran 
that the Veterans Law Judge who had conducted his March 2009 
videoconference hearing was no longer employed by the Board.  The 
Board indicated that, by law, the Veteran must be given the 
opportunity for another hearing.  In the Veteran's return 
response, received in April 2010, the Veteran indicated that he 
wished to appear at a videoconference hearing at the RO before a 
Veterans Law Judge.  Thus, in May 2010, this case was remanded to 
the RO so that a videoconference Board hearing could be 
scheduled.

In August 2010, while sitting at the RO, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims folder.  While a letter to the Veteran, dated in 
November 2010, erroneously advised the Veteran that the Veterans 
Law Judge who had conducted the August 2010 videoconference 
hearing was no longer employed by the Board, this is not the 
case.  As such, the case may go forward without any additional 
hearing.  

The Board notes that, after the issuance of the December 2009 
supplemental statement of the case (SSOC), the Veteran submitted 
a statement in February 2010.  After reviewing the statement, the 
Board finds that it may proceed without remanding the claim to 
the RO because this additional statement consists of contentions 
that are cumulative of the Veteran's previous contentions already 
considered by the RO.  See 38 C.F.R. §§ 19.3, 19.37 (2010).

In the July 2009 remand, the Board noted that the Veteran 
had raised the issues of entitlement to service connection 
for a left knee disability and a back disability, both as 
secondary to the service-connected left hip disability.  
The Board referred the aforementioned issues to the RO for 
further development.  However, a review of the evidence of 
record does not show that the RO subsequently considered 
these issues.  Thus, the aforementioned issues are once 
again referred to the RO for appropriate action.  



FINDING OF FACT

The Veteran's left hip disability is manifested by significant 
degenerative changes; proximal femoral head deformity; chronic 
pain that is aggravated by prolonged walking, standing, and 
sitting; use of a cane to ambulate; and an antalgic gait.   


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no higher, 
for service-connected dysplasia of the left hip have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (2010).   








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2007, 
October 2009, and November 2009 letters sent to the Veteran by 
the RO adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
March 2007, October 2009, and November 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the aforementioned letters also informed the 
Veteran about how VA determines effective dates and disability 
ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March 2007, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in October and November 2009, after the decision that is the 
subject of this appeal.  With respect to any timing deficiency, 
the Board notes that the case was subsequently readjudicated in a 
December 2009 SSOC, and as such, the Veteran has not been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be provided 
under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed that decision, 
holding that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 
Vet. App. at 473.  The Board finds that the March 2007, October 
2009, and November 2009 letters substantially satisfy the current 
notification requirements for the claim for an increased rating 
for the Veteran's left hip disability.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, in July 2009, 
the Board remanded this case.  The Board noted that although the 
evidence of record includes a private medical statement from 
B.K.H., M.D., dated in March 2008, and a treatment record from 
Dr. H., dated in March 2009, there were no additional records 
from Dr. H.  Thus, upon remand, the RO was requested to contact 
the Veteran and ask him to identify all VA and non-Va medical 
treatment providers who had treated him for his left hip 
disability.  Complete records of such treatment were to be 
obtained from all sources identified that had not already been 
associated with the claims file, specifically including records 
from Dr. H.

Pursuant to the July 2009 remand, the RO sent the Veteran a 
letter in October 2009 and specifically requested the records 
from Dr. H.  The evidence of record is negative for a response 
from the Veteran.  The Board notes that the duty to assist is not 
a one-way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
the Board concludes that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.

As to any duty to provide an examination or opinion, the Veteran 
received VA examinations in April 2007 (QTC) and November 2009, 
which were thorough in nature and adequate for purposes of 
deciding this claim.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal.  The 
aforementioned VA examinations revealed findings that are 
adequate for rating the Veteran's left hip disability.  Thus, the 
VA has no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In a September 1993 rating action, the RO granted service 
connection for dysplasia of the left hip.  According to the RO, 
the Veteran's congenital left hip dysplasia pre-existed his 
entrance into the military and was aggravated thereby.  The RO 
assigned a 10 percent disability rating under Diagnostic Codes 
5251-5252, effective from February 1, 1993, for the Veteran's 
service-connected left hip disability.   

Private medical records, dated from January 2001 to May 2007, 
show intermittent treatment for the Veteran's service-connected 
left hip disability.  

In a private medical statement from E.G., M.S., from Still Point 
Acupuncture Clinic, dated in April 2005, Ms. G. stated that the 
Veteran first received treatment at the clinic in 2004 for 
treatment of chronic left hip pain secondary to congenital 
dysplasia.  The Veteran reported a moderate to severe level of 
constant pain that occurred on a daily basis and was 
significantly limiting his physical wellness and work capacity.  
According to Ms. G., the Veteran received acupuncture treatments 
on a monthly to bi-monthly basis.    

VA Medical Center (VAMC) outpatient treatment records, dated from 
February 2005 to April 2007, show intermittent treatment for the 
Veteran's service-connected left hip disability.  The records 
reflect that in June 2005, the Veteran underwent an evaluation.  
The Veteran stated that he had experienced progressive left hip 
pain over the last several years.  He also had progressive 
worsening of his limp.  According to the Veteran, he worked as an 
aircraft mechanic and had recently been having difficulty 
performing his job due to his left hip disability.  The physical 
examination showed that the Veteran's iliac crests equalized with 
approximately 1.5 centimeters (cm) lift under the left leg.  The 
Veteran had an abductor lurch to the left side, and he had some 
asymmetric weakness with hip abductors on the left side.  Flexion 
of both hips was to 90 degrees.  X-rays of the Veteran's left hip 
were reported to show a markedly deformed femoral head with a 
dysplastic shallow acetabulum.  The femoral head was partially 
uncovered by approximately 30 percent.  There was marked varus of 
the proximal femur.  Following the physical examination and a 
review of the x-rays, the examiner diagnosed the Veteran with 
dysplastic left hip with secondary arthritis.     

In a private medical statement from Mr. P.S., a physical 
therapist, dated in April 2006, Mr. S. stated that he was 
treating the Veteran for back pain.  He also noted that the 
Veteran had a degenerative condition of his hip with loss of 
strength and range of motion.  According to Mr. S., during the 
Veteran's normal gait, his pelvis and shoulders tended to rotate 
right to left, with the left hip held in external rotation.       

In January 2007, the Veteran requested that his service- 
connected left hip disability be reevaluated for a higher rating.

In April 2007, the Veteran underwent a VA-contact examination 
conducted by QTC Services.  At that time, he stated that he had 
chronic pain in his left hip.  On a scale of one to 10, he 
indicated that the pain was a six.  According to the Veteran, the 
pain was relieved by rest and medication.  He noted that due to 
his left hip disability, he had weakness, instability, stiffness, 
lack of endurance, locking, fatigability, and some dislocation.  
The Veteran denied using an assistive device for ambulation.   

The physical examination showed that leg lengths were 93 cm on 
the right and 92 cm on the left.  Examination of the feet did not 
reveal any signs of abnormal weight bearing.  The Veteran's gait 
and posture were within normal limits.  Examination of the 
Veteran's left hip showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation, or 
guarding of movement.  In regard to range of motion of the left 
hip, flexion was to 80 degrees; extension was to 30 degrees; 
adduction was to 10 degrees; abduction was to 20 degrees; 
external rotation was to 40 degrees; and internal rotation was to 
40 degrees.  On the left, the joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  X-rays of the left hip were 
reported to show degenerative arthritis changes.  There was long-
standing developmental deformity of the acetabulum and femoral 
head which was probably status post slipped capital-femoral 
epiphysis in the remote past.  Following the physical examination 
and a review of the x-rays, the examiner stated that in regard to 
a diagnosis, the Veteran's long-standing dysplasia of the left 
hip had progressed to deformity of the left hip, status-post 
slipped capital-femoral epiphysis, with degenerative arthritis.  
The examiner based the recharacterization of the Veteran's 
disorder on subjectively worsening symptoms and objectively 
abnormal examination and x-rays.  

In a statement from a Mr. J.E., dated in June 2007, Mr. E. stated 
that the Veteran was employed by an aerospace repair station as a 
licensed aircraft mechanic working on commercial airplanes, and 
that he was the Veteran's supervisor.  Mr. E. indicated that the 
Veteran's noticeable limp became more pronounced as the week 
progressed, and he had difficulty walking and performing his 
assigned duties, which included climbing ladders and crawling.      

VAMC outpatient treatment records show that in August 2007, the 
Veteran sought treatment for his left hip disability.  The 
Veteran stated that his left hip pain was worsening over time and 
that it was aggravated with prolonged sitting.  Upon physical 
examination, flexion was to 80 degrees; external rotation was to 
10 degrees; internal rotation was to 5 degrees; and abduction was 
to 25 degrees.  He had outer groin pain with hip range of motion.  
The Veteran's motor strength was 4/5, and his neurovascular 
status was intact.  X-rays were taken of the Veteran's left hip 
and pelvis and were interpreted as showing a deformity of the 
left femoral head/neck which was likely secondary to the hip 
dysplasia.     

In a private medical statement from M.H.S., D.C., dated in March 
2009, Mr. S. stated that he had treated the Veteran in January 
2001.  At that time, due to the Veteran's left hip dysplasia, he 
had differences in leg length, with the left leg being 1 1/2 inches 
short.      

In a private medical statement from Dr. B.K.H., dated in March 
2008, Dr. H. stated that he was an orthopedic surgeon who was 
treating the Veteran for his painful left hip.  The Veteran also 
had arthritis secondary to the underlying hip dysplasia, which 
resulted in an abnormal gait.  

A subsequent treatment record from Dr. H., dated in March 2009, 
shows that at that time, the Veteran underwent an evaluation for 
his left hip.  The Veteran stated that his left hip pain was 
increasing and that he had to take medication daily to control 
the pain.  He had difficulty with prolonged standing and sitting, 
and driving caused excruciating discomfort in the hip and groin 
area.  The Veteran noted that he had a previous episode of 
cortisone injections which gave him significant, but brief relief 
from the pain.  The physical examination showed that the Veteran 
ambulated with a significant antalgic gait.  On measuring of his 
leg length using a block technique, he was short on the left side 
of approximately 3/8 of an inch compared to the contralateral 
side.  In regard to range of motion of the left hip, he had very 
limited range of motion.  Specifically, flexion was to 70 degrees 
with no internal rotation.  In addition, external rotation was to 
20 degrees and abduction was to 30 degrees.  He had good hip 
flexor and abductor strength.  Neurologically, he was grossly 
intact.  X-rays of the Veteran's left hip and pelvis were 
reported to show significant congenial hip dysplasia with 
proximal femoral head deformity.  There was significant 
flattening.  There was also interval narrowing of the joint 
spaces.  On the frog lateral, there was essentially bone on bone 
in the anterosuperior aspect of the hip joint, with narrowing 
medially.  There was a sizeable arthritic cyst in the acetabulum.  
Following the physical examination and a review of the x-rays, 
Dr. B. diagnosed the Veteran with left hip dysplasia with 
secondary arthritis changes.     

In the March 2009 videoconference hearing, the Veteran testified 
that his left hip disability had worsened since his last VA 
examination.  The Veteran noted that although he was having 
difficulty at work due to his left hip disability, he was 
"generally" able to accomplish his 40 hours per week.   

In November 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he was a board certified 
orthopedic surgeon and had reviewed the Veteran's claims file.  
The examiner indicated that the Veteran had worked as an aircraft 
mechanic 16 years.  However, due to his chronic left hip pain, 
the Veteran changed positions approximately two and a half years 
ago, and began working at a desk job as a supervisor.  The 
Veteran did not have any job modifications at his desk job, and 
there had been no incapacitating episodes because of left hip 
pain over the last year.  According to the Veteran, he had missed 
six days of work over the last year because of left hip pain.  He 
reported that his pain was constant and that on a scale of one to 
10, his pain was a four to eight.  Other symptoms included 
weakness, although there had not been any falls.  In addition, 
the Veteran experienced lack of endurance, fatigue, stiffness, 
and popping and snapping of his hip.  Activities that made the 
pain worse included walking, climbing stairs, getting into and 
out of a car, driving, carrying, and crouching.  He had no 
difficulty dressing or shopping.  The Veteran indicated that he 
took medication and used a cane for long walks.         

The physical examination showed that left hip flexion was to 40 
degrees two times, and to 35 degrees a third time.  The Veteran 
complained of left hip pain during flexion.  In addition, 
abduction was to 10 degrees; adduction was to 5 degrees; internal 
rotation was to zero degrees; and external rotation was to 20 
degrees.  There was approximately 1 centimeter of leg length 
inequality.  With walking, the Veteran had marked out-toeing on 
the left side.  The Veteran lost 5 degrees of range of motion 
secondary to pain on repeated flexions of the left hip.  There 
was no significant weakness, lack of endurance or incoordination 
of the hips.  Upon neurological evaluation, knee and ankle 
reflexes were 1/3 and equal bilaterally.  There were no muscle 
spasms.  There was 1 centimeter atrophy of the left calf, and 
there was no sciatica or any radicular pain in either lower 
extremity.  The assessment was of degenerative arthritis of the 
left hip secondary to avascular necrosis of the femoral head.  
The examiner stated that the functional impairment of the 
Veteran's left hip was moderately severe.   

In August 2010, while sitting at the RO, the Veteran testified at 
a videoconference hearing before the undersigned.  The Veteran 
stated that he had malunion of his left hip.  





III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of the rating with the impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus. . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Court has recognized that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

The Veteran's service-connected left hip disability, which 
primarily involves arthritis, is currently rated as 10 percent 
disabling under Diagnostic Codes 5251 and 5252.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Ordinarily, arthritis is rated based upon limitation of motion of 
the effected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  Normal range of motion for the hip is defined as 
follows: flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  
For reasons stated immediately below, the Board believes that 
rating the Veteran's left hip disability based on limitation of 
motion is not appropriate.

Under Diagnostic Code 5251 [thigh, limitation of extension of], 
10 percent is the maximum disability rating allowed.  Use of this 
diagnostic code would therefore not avail the Veteran, who is 
already in receipt of 10 percent ratings.

Under Diagnostic Code 5252 [thigh, limitation of flexion of], 
flexion of the thigh limited to 45 degrees warrants a 10 percent 
disability rating; flexion of the thigh limited to 30 degrees 
warrants a 20 percent disability rating; flexion of the thigh 
limited to 20 degrees warrants a 30 percent disability rating; 
and flexion of the thigh limited to 10 degrees warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a.  In this regard, 
the Board notes that the evidence of record is negative for any 
evidence showing flexion of the thigh limited to 30 degrees.  In 
the April 2007 VA (QTC) examination, flexion was to 80 degrees.  
In addition, in the November 2009 VA examination, flexion was 
limited to 35 degrees after repeated flexions of the hip.  Thus, 
given that flexion is not limited to 30 degrees, an increased 
rating under Diagnostic Code 5252 is not warranted.  

Under Diagnostic Code 5253 [thigh, impairment of], a 20 percent 
disability rating requires a limitation of abduction manifested 
by motion lost beyond 10 degrees. The medical evidence of record 
shows that the Veteran has not lost abduction in the left thigh 
beyond ten degrees.

In addition, there is no indication of ankylosis, flail joint, or 
any other symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  There also is no 
indication that the Veteran has had a left hip arthroplasty as to 
warrant application of Diagnostic Code 5254 for hip replacement.

In this case, the Board finds that rating the Veteran's left hip 
disability under Diagnostic Code 5255 is most appropriate.  In 
this regard, under Diagnostic Code 5255, malunion of the femur 
with slight knee or hip disability warrants a 10 percent 
evaluation.  Malunion of the femur with moderate knee or hip 
disability warrants a 20 percent evaluation.  Malunion of the 
femur with marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with false 
joint or fracture of the shaft or anatomical neck of the femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace warrants a 60 percent evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture) warrants an 80 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

The Board observes that the words such as "moderate" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2010).

"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

As was discussed above, in order for a 20 percent disability 
rating to be assigned, symptoms indicating moderate left hip 
disability must be approximated; a 30 percent disability rating 
requires symptoms of a marked left hip disability.

Throughout this appeal, there has been x-ray evidence of 
significant degenerative changes and proximal femoral head 
deformity.  In addition, the evidence shows that the Veteran 
experiences chronic pain that is aggravated by prolonged walking, 
standing, and sitting.  In addition, although in the April 2007 
VA (QTC) examination, the Veteran denied using an assistive 
device for ambulation, in the November 2009 VA examination, he 
stated that he used a cane for long walks.  Moreover, with the 
exception of a finding in the April 2007 VA (QTC) examination 
that the Veteran's gait was within normal limits, the evidence of 
record has repeatedly shown that the Veteran has an antalgic 
gait.  In the November 2009 VA examination, the examiner stated 
that the Veteran walked with marked out-toeing on the left side.  
Moreover, the examiner characterized the functional impairment of 
the Veteran's left hip as moderately severe.  Accordingly, in 
light of the above, the Board concludes that the competent 
medical evidence shows that the Veteran has a marked (noticeable 
or appreciable) rather than a moderate (average or medium) 
disability of his left hip, thus warranting a 30 percent 
disability rating for his left hip pursuant to Diagnostic Code 
5255.

It is clear that higher ratings are not warranted under 
Diagnostic Code 5255.  As previously stated, ratings in excess of 
30 percent call for fracture of the surgical neck of the femur or 
fracture of the shaft or anatomical neck of the femur.  The 
Veteran's disability is limited to degenerative changes and 
proximal head deformity, without evidence of fracture.

The Board also notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2010) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board recognizes that in the November 2009 VA 
examination report, the examiner stated that the Veteran lost 5 
degrees of range of motion secondary to pain on repeated flexion 
of the left hip; thus, flexion was limited to 35 degrees.  
However, even considering the complaints of pain and flare-ups as 
reported by the Veteran, given the clinical evidence of record, 
the Board finds that the evidence does not provide a basis for a 
finding of additional limitation of motion due to functional 
factors that would approximate the criteria for a disability 
rating in excess of 30 percent based on limitation of motion.  
There simply is no indication that the Veteran has experienced 
pain or weakness so disabling as to result in flexion limited to 
10 degrees or less, so as to warrant a 40 percent disability 
rating under Diagnostic Code 5252.

IV.  Extraschedular Rating

The Board also considered whether the Veteran is entitled to a 
higher rating on an extra-schedular basis.  However, this case 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The Board 
recognizes that the Veteran submitted a lay statement from his 
supervisor, Mr. E., in which Mr. E. stated that due to the 
Veteran's left hip disability, he had problems performing his 
assigned duties.  The Board notes that at the time Mr. E. 
submitted his statement, the Veteran was still working as a 
mechanic.  He has since then changed positions and is currently 
working in a desk job as a supervisor.  Given the nature of the 
Veteran's service-connected left hip disability, interference 
with his employment is to be expected.  Nevertheless, the record 
does not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, in the Veteran's case, there 
is no indication that his left hip disability is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

A rating of 30 percent for dysplasia of the left hip, but no more 
than 30 percent, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


